State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   106867
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MARK E. RUISE,
                    Appellant.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Rose, Lynch and Clark, JJ.

                             __________


     Michael P. Graven, Owego, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Damian M.
Sonsire of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered February 3, 2014, convicting
defendant upon his plea of guilty of the crime of criminal sale
of a controlled substance in the third degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree and was sentenced as a second felony offender, in
accordance with the plea agreement, to a prison term of three
years, followed by two years of postrelease supervision.
Defendant appeals, contending that the sentence imposed was harsh
and excessive, particularly given his mental health issues. We
disagree. Noting defendant's criminal history and the favorable
plea resolution, we find no abuse of discretion by County Court
nor any extraordinary circumstances warranting a modification of
the bargained-for sentence (see People v Nixon, 98 AD3d 1169,
                              -2-                  106867

1169 [2012]; People v Ross, 45 AD3d 897, 897 [2007]).

     Peters, P.J., Rose, Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court